92 N.Y.2d 962 (1998)
Jones Lang Wootton USA et al., Appellants,
v.
LeBoeuf, Lamb, Greene & McRae, et al., Respondents. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Submitted September 28, 1998
Decided November 18, 1998.
Motion, insofar as it seeks leave to appeal from the April 16, 1998 Appellate Division order, dismissed as untimely upon the ground that the prior motion for leave to appeal made to the Appellate Division was untimely (see, Karger, Powers of the New York Court of Appeals § 73, at 452 [3d ed]); motion, insofar as it seeks leave to appeal from the July 30, 1998 Appellate Division order, dismissed upon the ground that the order does not finally determine the action within the meaning of the Constitution.